Citation Nr: 0513814	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  03-18 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Law Clerk




INTRODUCTION

The veteran served on active duty from July 1969 to July 
1972, and performed verified active duty for training from 
June 1, 1988 to June 18, 1988.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from the 
Department of Veterans Affairs (VA) Regional Office in Fargo, 
North Dakota (RO).


FINDINGS OF FACT

1.  An unappealed rating decision dated in June 2001 denied 
service connection for a back disorder.

2.  The additional evidence since the unappealed 2001 rating 
decision does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for a back disorder.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for low back disorder is not new and 
material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.104, 
3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

The VCAA explicitly provides that, "[n]othing in [38 
U.S.C.A. § 5103A] shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West 2002).  
Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of the claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  A recent amendment to 
38 C.F.R. § 3.156(a) applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
Compare 38 C.F.R. § 3.156(a) (2001), with 38 C.F.R. 
§ 3.156(a) (2004).  The veteran's request to reopen his 
claims of entitlement to service connection for low back 
disorder was filed in June 2002.  Therefore, the current, 
amended regulation applies.

"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative, nor redundant, of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

The RO denied service connection for low back disorder in 
June 2001, and notified the veteran of the decision that same 
month.  The RO decision was not appealed and that decision 
became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.  The 
matter under consideration in this case at that time was 
whether the veteran's low back disorder was related to his 
active military service.  In order for the veteran's claim to 
be reopened, evidence must have been presented or secured 
since the June 2001 RO decision on the merits which is 
relevant to, and probative of, this matter.  

The evidence of record at the time of the June 2001 rating 
decision which was relevant to the veteran's claims for 
service connection included his service medical records, an 
August 1992 private x-ray report, a March 1993 VA examination 
report, June 1994 and July 1994 lay statements of 
corroboration, the August 1994 RO hearing transcript, a 
November 2000 private medical opinion, and an April 2001 VA 
examination report.  The additional evidence added to the 
record since the June 2001 rating decision is a June 2002 
private medical opinion letter relating the veteran's low 
back disorder to his time in service. 

The June 2002 private medical opinion letter provided both 
evidence of a current disability, and an opinion that the 
veteran's low back disorder was consistent with the incident 
alleged in service.  In determining whether evidence is new 
and material, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

However, this presumption is not absolute, and does not arise 
when the physician's statement being offered as new and 
material evidence to reopen a claim is based on history of 
the veteran which had previously considered and rejected by 
VA in a prior final RO decision.  Elkins v. Brown, 5 Vet. 
App. 474 (1993); see also Reonal v. Brown, 5 Vet. App. 458 
(1993).  The November 2000 medical opinion of the veteran's 
private physician, stating that the medical evidence of 
record had not been reviewed, but provided the opinion that 
the veteran's current low back disorder could have been 
caused by his in-service injury, based on the veteran's 
reported medical history, was considered and rejected by the 
RO in June 2001, when the veteran first sought to reopen his 
claim.  Therefore, the June 2002 private medical opinion, 
making the same conclusion, without the benefit of review of 
the medical evidence of record, while new, is not material.  
See Swann v. Brown, 5 Vet. App. 229 (1993) (Board not bound 
to accept opinions of two doctors who made diagnoses of post-
traumatic stress disorder almost 20 years following 
appellant's separation from service and who necessarily 
relied on history as related by appellant.  "Their diagnoses 
can be no better than the facts alleged by appellant").

In addition, in the June 2002 private medical opinion, the 
physician stated that the emergency room report from the time 
of the veteran's claimed injury was unavailable for review.  
It was not indicated that the physician reviewed any of the 
competent medical evidence of record.  The United States 
Court of Veterans Appeals has held that medical professionals 
are not competent to transform a lay history, unenhanced by 
medical comment, into competent medical evidence based on 
their status as medical professionals.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  The private physician's 2002 opinion 
is based entirely on the veteran's reported history, and not 
on the objective medical evidence of record.  Appellant's 
factual contentions have been considered previously by the RO 
and BVA, and they cannot be accepted as "new and material" 
evidence simply because they now form the basis of a medical 
opinion.  As such, the Board finds that this opinion is not 
probative, and therefore insufficient for purposes of 
consideration in reopening the veteran's claim.

Accordingly, this additional evidence is "new," as it had 
not been previously considered by VA, and but is not 
"material," as it does not raise a reasonable possibility 
of substantiating the veteran's claim, and is cumulative of 
evidence previously submitted.  As such, the issue of 
entitlement to service connection for low back disorder is 
not reopened.


ORDER

New and material evidence not having been submitted, the 
veteran's claim of entitlement to service connection for low 
back disorder is not reopened.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


